Order entered August 15, 2022




                                        In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                No. 05-22-00150-CV

                           IN RE CELIA SAMS, Relator

                Original Proceeding from the 95th District Court
                             Dallas County, Texas
                      Trial Court Cause No. DC-21-15459

                                     ORDER
                  Before Justices Pedersen III, Nowell, and Garcia

      Based on the Court’s opinion of this date, we CONDITIONALLY GRANT

relator’s petition for writ of mandamus. We ORDER the trial judge, the Honorable

Monica Purdy, (1) to vacate her January 19, 2022 order denying Defendant Celia

Sams’s Rule 91a Motion to Dismiss (the Motion), and (2) to grant the Motion. We

further ORDER the trial judge to file with this Court within fifteen (15) days of the

date of this order, a certified copy of her order issued in compliance with this order.

Should the trial court fail to comply with this order, the writ will issue.

                                               /s/    BILL PEDERSEN
                                                      JUSTICE